UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

     

 

   

ee ee ee ee ee i x
SUSAN PAYNE,

Plaintiff, : 19cv1517 (DEC)

-Y¥- .
ORDER

MCGETTIGAN’S MANAGEMENT SERVICES LLC,
DENNIS MCGETTIGAN, individually and in
his official capacity, PADDY HARRISON, =:
individually, and BRIAN CAMERA, : Scania =
individually, : HUSDC Spry

Defendants. : LA fm AR ES

. tarda AL PELE

i i a et en Se xX

 

 

 

 

 

DENISE COTE, District Judge:

 

On October 25, 2019, plaintiff requested permission by
letter to serve defendant Dennis McGettigan (“McGettigan”)
through substituted service on counsel for defendant
McGettigan’s Management Services LLC (“MMS”). The application
is denied.

This action was initiated on February 18, 2019. McGettigan
was not named as a defendant in the action when it was filed,

On September 6, plaintiff amended her complaint to join
McGettigan as a defendant. Following the initial pretrial
conference held on September 12, a scheduling order of September
13 required plaintiff to initiate service of process on
McGettigan no later than September 27, Plaintiff has presented

no information suggesting that she complied with that Order.

 
Nor did she timely seek an extension of the September 27
deadline. As of her October 25 request, plaintiff still had not
commenced service. Plaintiff’s October 25 letter offers no
legal authority to suggest that substitute service through
counsel for MMS is appropriate in the circumstances here.
Accordingly, plaintiff is hereby

ORDERED to show cause by Friday, November 15, why her
claims against McGettigan should not be dismissed without

prejudice.

SO ORDERED:

Dated: New York, New York
November 12, 2019

Plause lke

NISE COTE
United Stdtes District Judge

 
